Citation Nr: 0419642	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than December 3, 
1997, for the award of service connection for post-traumatic 
stress disorder (PTSD) with depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD with 
depression and anxiety, effective December 3, 1997.  

The Board notes that in a May 2001 rating decision, the RO 
granted service connection for pes planus, effective February 
24, 2000.  In June 2001, the veteran disagreed with the 
effective date assigned by the RO; however, a statement of 
the case addressing this matter has not yet been issued.  
According to the United States Court of Appeals for Veterans 
Claims (Court), a remand for this action is now necessary.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter 
will be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC and is addressed in more detail 
below.

In connection with his current appeal, the veteran requested 
a videoconference hearing before a Veterans Law Judge.  In 
November 2002, however, he withdrew his request.  Thus, the 
Board will proceed with consideration of his appeal based on 
the evidence of record.  


FINDINGS OF FACT

1.  On September 13, 1982, the RO received the veteran's 
original claim of service connection for a psychiatric 
disability.  

2.  In a final July 1983 rating decision, the RO denied the 
veteran's claim, finding that the available service medical 
records were negative for findings of a psychiatric disorder.

3.  In December 1997, the veteran submitted a claim of 
service connection for PTSD.

4.  The RO thereafter received additional service medical 
records showing that the veteran had been treated on several 
occasions in service for psychiatric complaints, including 
severe depression. 

5.  In an August 2001 rating decision, the RO granted service 
connection for PTSD with depression and anxiety, based in 
part on the service department records showing treatment for 
psychiatric symptoms.


CONCLUSION OF LAW

The criteria for an effective date of September 13, 1982, for 
the award of service connection for PTSD with depression and 
anxiety have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.156(c), 3.400 (q)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that given the 
favorable decision below, no further notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

I.  Factual Background

On September 13, 1982, the RO received the veteran's original 
application for VA compensation benefits, claiming 
entitlement to service connection for an "emotional" 
disability.  

In support of his claim, he submitted an April 1983 letter 
from a private physician who indicated that he had diagnosed 
the veteran as having major depression in October 1982.  The 
physician indicated that the veteran's underlying chronic 
condition strongly appeared to stem from trauma suffered 
while serving in Vietnam.  

Upon receipt of the veteran's claim, the RO requested his 
service medical records from the National Personnel Records 
Center (NPRC).  In response, the NPRC forwarded the veteran's 
military induction and separation medical examination 
reports, both of which were reportedly negative for notations 
of a psychiatric disability.  The NPRC indicated that 
additional service medical records had been forwarded to the 
San Francisco RO in 1967, when the veteran had previously 
filed a claim for dental benefits there.  

In a July 1983 rating decision, the RO denied service 
connection for a psychiatric disability.  In its rating 
decision, it was noted that the veteran's service medical 
records were incomplete and that the induction and separation 
medical examination reports were negative for notations of a 
psychiatric disability.  

The veteran was duly notified of the RO's decision, as well 
as of his appellate rights, in a July 1983 letter.  He 
submitted a notice of disagreement with the RO's decision in 
August 1983.  In October 1983, a statement of the case was 
issued to him; however, did not perfect an appeal.

On December 3, 1997, the veteran filed a claim of service 
connection for PTSD.  In support of his claim, the veteran 
submitted private medical evidence showing that he was 
currently under treatment for PTSD and a major depressive 
disorder.  

According to a January 1998 deferred rating decision, the RO 
thereafter requested supplemental service medical records.  
Additional service medical records obtained by the RO show 
that the veteran underwent psychiatric evaluation in 
September 1965 and was diagnosed as having a moderate, acute 
adjustment reaction.  The examiner indicated that the 
veteran's adjustment had existed prior to service and had not 
been incurred in the line of duty.  Subsequent service 
medical records show that in April and May 1967, the veteran 
sought treatment and complained of being severely depressed.  
In June 1967, he was referred to the psychiatric ward for 
suicidal ideation.  The diagnosis was passive aggressive 
personality disorder, which the examiner indicated had 
existed prior to service and had not been incurred in the 
line of duty.  As a result of this diagnosis, the examiner 
recommended the veteran's discharge from service by reason of 
unsuitability.  

In a March 1998 rating decision, the RO denied service 
connection for PTSD on the basis that the record contained no 
evidence corroborating the veteran's claimed in-service 
stressors.  In addition, the RO denied service connection for 
passive dependency disorder with passive aggressive features 
on the basis that such disorders were congenital and thus not 
subject to service connection for VA compensation purposes.

The veteran duly appealed the RO's decision.  The RO 
thereafter obtained VA clinical records showing that the 
veteran remained under treatment for PTSD and depression.  

Thereafter, the veteran submitted additional evidence in 
support of his appeal.  In an October 1997 letter, a private 
psychologist indicated that he had known the veteran since 
the age of 12 or 13 and had examined him on several 
occasions.  He noted that although the veteran may have been 
depressed in light of his unstable family environment, there 
was absolutely no indication of a serious character or 
personality disorder, including during high school.  

In an April 2001 letter, a private physician indicated that 
he had reviewed the veteran's medical records, including the 
service medical records and the October 1997 letter from the 
private psychologist attesting to the veteran's character as 
a child and upon graduation from high school.  Based on his 
review, the physician indicated that it was his opinion that 
the veteran currently had PTSD which was incurred during 
active service.  He indicated that there was no medical 
evidence to show that the veteran had had a mental disorder 
prior to service.  

The veteran underwent VA psychiatric examination in June 
2001.  After examining the veteran and reviewing the claims 
folders, the examiner diagnosed PTSD with severe anxiety and 
moderate to severe depression.  He indicated that there were 
no characterological disorders apparent at the time of the 
examination.  The examiner further indicated that the 
veteran's psychological problems appeared to be directly 
related to his service in Vietnam.

In an August 2001 rating decision, the RO granted service 
connection for PTSD with depression and anxiety, effective 
December 3, 1997.  The RO assigned an initial 100 percent 
disability rating for the veteran's PTSD.  In its decision, 
the RO noted that 

Service connection for post traumatic stress 
disorder with depression and anxiety is warranted 
because the evidence, while not directly supporting 
the veteran's claim of extensive combat 
participation, does show he was evaluated for 
psychiatric complaints to include depression and 
suicidality shortly before his enlistment ended and 
[a private physician] who had access to the 
veteran's service medical records and to his 
outpatient treatment records going back to 1975 
opined that the veteran's post traumatic stress 
disorder originated during the veteran's military 
career.  This was confirmed during VA examination.  
In addition, [two other private physicians] and the 
VA examiner concur that the veteran did not have a 
pre-existing characterological disorder.  

The veteran thereafter appealed the December 3, 1997, 
effective date assigned by the RO for the award of service 
connection for PTSD, arguing that he was entitled to an 
effective date in 1982, when he initially filed his claim of 
service connection for psychiatric disability.  He indicated 
that he had been advised in 1982 that claim had been denied 
because his service medical records could not be located.  He 
indicated that he was further advised that although it was 
his right to appeal, it would do no good because his service 
medical records were missing.  

II.  Laws and Regulations

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2003).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2003).

Where new and material evidence consists of service 
department records which had been lost or mislaid at the time 
of disposition of the original claim, VA policy indicates 
that benefits will be awarded based upon the date of receipt 
of the original claim.  See 38 C.F.R. § 3.400(q)(2).  In that 
regard, the Court has noted that when a claim is reopened on 
the basis of new and material evidence from the service 
department, "VA has consistently treated it as a true 
'reopening' of the original claim" and awarded benefits 
retroactive to the date of the original claim.  Spencer v. 
Brown, 4 Vet. App. 283, 293 (1993); see also VA G.C. Digested 
Opinion, July 17, 1984 (noting that section 3.400(q)(2) 
reflects "a longstanding VA policy treating supplemental 
service department reports correcting prior erroneous reports 
as providing a basis for an award of benefits based on the 
veteran's original claim.").

III.  Analysis

In this case, in the August 2001 rating decision, the RO 
essentially reopened and granted the veteran's claim of 
service connection for a psychiatric disability based in part 
on the additional service department medical records showing 
that he was treated in service for a psychiatric disorder.  
Since the claim was reopened and granted on the basis of 
service department records that were not of record at the 
time of the original denial, the effective date for the award 
of service connection for PTSD with depression and anxiety 
should be based on the date of receipt of the original claim, 
or September 13, 1982.  38 C.F.R. §§ 3.156(c); 3.400(q)(2) 
(2003).  

There is no indication of record that the veteran filed a 
claim of service connection for a psychiatric disability 
prior to September 13, 1982, nor does he so contend.  
Moreover, the veteran's original claim was not submitted 
within one year of his separation from service.  As a result, 
the date of receipt of his original claim on September 13, 
1982, is the earliest effective date which may be assigned 
for an award of service connection for PTSD with depression 
and anxiety.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2003).


ORDER

An effective date of September 13, 1982, for the award of 
service connection for PTSD with depression and anxiety is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

As set forth above, in a May 2001 rating decision, the RO 
granted service connection for pes planus, effective February 
24, 2000.  In June 2001, the veteran disagreed with the 
effective date assigned by the RO; however, a statement of 
the case addressing this matter has not yet been issued.  
According to the Court, a remand for this action is now 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and any 
representative addressing the issue of 
entitlement to an effective date earlier 
than February 24, 2000, for the award of 
service connection for pes planus.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b) (2003).

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



